 Case 2:21-cv-05199-DDP-GJS Document 27 Filed 07/29/21 Page 1 of 1 Page ID #:182

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL

 Case No.          2:21-cv-05199-DDP-GJS                                   Date       July 29, 2021
 Title     Brittany Vega v. Nutribullet, L.L.C. et al


 Present: The Honorable          DEAN D. PREGERSON, U.S. DISTRICT JUDGE
                Patricia Gomez                             None Present                               N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     NO APPEARANCE                                         NO APPEARANCE
 Proceedings:
                    ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF PROSECUTION



       Plaintiff(s) is ordered to show cause in writing no later than August 30, 2021 why this action
should not be dismissed for lack of prosecution.

        The Court will consider the filing of the following, as an appropriate response to this OSC, on or
before the above date:

         !          Answer by the defendant CALL TO ACTION, LLC or plaintiff's request for entry of
                    default.


         In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
argument of this matter will be heard unless ordered by the Court. The Order will stand submitted upon
the filing of the response to the Order to Show Cause. Failure to respond to the Court's Order may result
in the dismissal of the action.




                                                                                           00         :     00
                                                               Initials of Preparer   PG




CV 90 (12/02)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
